Title: From George Washington to Elizabeth Willing Powel, 17 November 1798
From: Washington, George
To: Powel, Elizabeth Willing



My dear Madam
[Philadelphia]Saturday Forenoon Novr 17th 1798

I thank you for the information contained in your note of this date—although I am not, nor have not been, under any apprehension of the desolating Fever.
I am to dine this day at Mr Willings, and if you are disengaged, will have the honor of drinking Tea with you in Third Street, afterwards. I am always Your Most Obedt Obliged and Affecte Servant

Go: Washington

